DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed May 14, 2021.  Claim 4 is amended.  Claims 1-6 and 21-34 have been examined in the application.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 21-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Specifically, claims 1-6 and 21-34 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is directed towards abstract ideas.  The limitations that recite the abstract ideas are: receiving, a first offer from a first partner for distribution by a provider; receiving, at least a date range, a maximum distribution rate (MDR), or both a date range and an MDR for the first offer provided by the first partner; receiving, at the transceiver of the reward engine, a second offer from a second partner for distribution by the provider; calculating, an actual distribution rate (ADR) for the first offer based at least in part on the MDR, the date range, or both; dividing a list of a total number of users associated with the provider into a plurality of subgroups, wherein the number of subgroups is based at least in part on the ADR; sending, a first plurality of offers for the first offer to a first subgroup of the plurality of subgroups in a first time period; sending, a second plurality of offers for the second offer to a second subgroup of the plurality of subgroups in the first time period; sending, a third plurality of offers for the second offer to the first subgroup in a second time period; and sending, a fourth plurality of offers for the first offer to the second subgroup in the second time period.  These limitations, comprise commercial interactions including, marketing, advertising, or sales activities or behaviors, and business relations; as well as managing personal behavior or interactions between people (e.g. receiving offers and MDR 
	This judicial exception is not integrated into a practical application because when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements referring to at a transceiver of a reward engine; at the transceiver of the reward engine; with a processor of the reward engine; with a transceiver of a reward engine; with the transceiver of the reward engine; and with the transceiver of the reward engine, are recited at a high level of generality and are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the additional limitations amount to using a computer as a tool to implement the abstract idea.  Viewing these limitations individually, the limitations generically referring to a transceiver and a processing, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing automated computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not offer substantially more than the sum of the functions of the elements when each is taken singularly.  
	Likewise, dependent claims 2-6 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance claims 2-3, 5 are directed towards mathematical calculations, which fall under the abstract grouping of Mathematical Concepts; claims 4 and 6 further provides for the abstract idea to be performed in a certain time period.  Thus, while the dependent claims may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 21-34 suffer from substantially the same deficiencies as outlined with respect to claims 1-6 and are also rejected accordingly.






Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's argument regarding the 35 U.S.C. § 101 rejection that Claim 1 recites particular specific hardware components that limit the scope of the claims and the operations recited in the claims to practical, physical products, which integrates the abstract idea into a practical application when considered as a whole (pp 11-15).  The Examiner respectfully disagrees.  The recited computer components a transceiver and a processor of a reward engine, when considered as a whole amount to merely applying the abstract idea by use of said generic computer components.  For instance, “receiving, at a transceiver” and “calculating, with a processor” do not provide additional elements that apply the abstract idea with, or by use of, a particular machine; do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  As such, the claim as a whole does not purport to improve the functioning of a computer or provide an improvement in any other technology or technical field.
	Applicant states that the specification discloses “in some examples, assign[ing] an MDR to stagger the distribution of the offer based on the date range [may] increase exposure, reduce strain on infrastructure (e.g., the offer acceptance mechanism, discussed above), or to minimize wait times for users, among other things,” and “in some examples, the offer app/website 806 can comprise a web-based app that can be run in conjunction with the UE 700, but is largely hosted and maintained on the server. This may reduce processor power and power consumption requirements on the UE 700 and can also centralize the offer and claiming process.”  However, paragraph [0066] describes that a provider may [have to] nonetheless decide to assign an MDR in order to “reduce strain on infrastructure”; hence, if the provider does not perform this action there is no “strain reduction” on the offer acceptance mechanism, i.e. a may reduce processor power and power consumption requirements on the UE 700 and can also centralize the offer and claiming process.  Thus, it may reduce processor power or it may not; i.e., the small amount of time an offer app/website can be run in conjunction with a UE, it may not reduce processor power and power consumption requirements on the UE.  This does not describe an improvement to a computer itself or any other technology.  See, Enfish, Finjan, McRO, DDR, where the specification provided detailed technical support/technical evidence showing an improvement to the technological field claimed.
	Applicant contends that the claims avoid preemption of the abstract idea (pp 16-17).  The Examiner respectfully disagrees.  Since preemption is not a standalone test for patent eligibility, preemption concerns have been addressed through the application of the two-step 101 framework.  Keeping in mind that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. See MPEP 2106.04(I) that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.”2  Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).
	Applicant argues that the claims improve a computer related technology like the claims in BASCOM (pp 17-19).  The Examiner respectfully disagrees.  In BASCOM, the court agreed that the concept of filtering content was an abstract idea; however, the claims were found to be significantly more since they did not merely recite the abstract idea along with the requirement to perform it on the Internet, or on a set of generic computer components.  The inventive concept was found in the non-conventional and non-generic arrangement of known, conventional pieces, because although, filtering content on the Internet was already a known concept, the patent described how its particular arrangement of elements was a technical improvement over prior art ways of filtering content.  Thus, like BASCOM, Applicant’s claims are directed to an abstract concept but unlike BASCOM, they do not improve any technology neither are they required to be performed on anything but a set of generic computer components; and therefore, the claims are not significantly more and do not improve a computer related technology.
	Applicant submits that the claims are similar to the patent-eligible claims in Amdocs (pp 20-21).  The Examiner respectfully disagrees.  The instant claimed invention and Amdocs have different claim sets and different fact patterns, and therefore the two are not analogous.  Even so, in Amdocs, the Courts found in Amdocs that the claimed invention solved a technological problem and improved the performance of the computing system itself.  Contrary to Amdocs, the instant claimed invention, when implemented, does not result in a technical improvement.  Moreover, Applicant’s claims do not effect a change to the operation or improvement to the computer itself, neither is there any description that supports this in Applicant’s specification. Although, the specification alludes to an option that may reduce processor power.  This is not a sufficient description of an improvement to a technology/technical field.  The specification, does not describe in what instances this can happen, hence, it is unknown when or if an improvement Amdocs, of any technical improvements to the functioning of the computing device itself, or technical improvements to another technology/technical field that would result from the instant claimed invention being implemented.
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant's arguments regarding claims 21 and 27 are rejected accordingly to independent claim 1.
C.	Applicant's arguments relating to claims 2-6, 22-26 and 28-34 are also rejected accordingly to independent claims 1, 21 and 27.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).
        2 Alice Corp., 134 S. Ct. at 2355‐56